In a proceeding pursuant to CPLR article 78, inter alia, to review the award of certain contracts by the City School District of Yonkers to provide transportation services for the City of Yonkers Public Schools, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Murphy, J.), entered December 11, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents City School District of Yonkers, Unlimited *484Stage Coach, Inc., T.F.D. Bus Co., Inc., Academy Bus Co., Inc., Ardsley Bus Corp., and A Plus Transportation, Inc., appearing separately and filing separate briefs.
The appellant, Service Bus Co., Inc., commenced this CPLR article 78 proceeding, inter alia, to review the award of certain contracts by the respondent City School District of Yonkers (hereinafter the school district) to bus company vendors which were to provide transportation services to the City of Yonkers Public Schools for the 2003-2004 through 2005-2006 school years. The petitioner alleged that the school district’s award of contracts was arbitrary and capricious, illegal, incorrect, and prejudicial because its scoring of bid proposals was inaccurate, and material deficiencies existed in several of the vendors’ proposals. As the school district’s determination in awarding the contracts to vendors other than the petitioner was supported by a rational basis, we decline to disturb it on appeal (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230-231 [1974]; Matter of Value Mgt. Consultants v County of Nassau, 274 AD2d 588 [2000]; Matter of T.F.D. Bus Co. v City School Dist. of Mount Vernon, 237 AD2d 448, 449 [1997]; Matter of Baumann & Sons Buses v Patchogue-Medford Union Free School Dist., 231 AD2d 566, 567 [1996]). S. Miller, J.P, Luciano, Crane and Lifson, JJ., concur.